Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.
Claims 2-3, 5-6, 15-43, 45-48, 55 and 57 are pending with claims 20-21, 28-43 and 45-48 withdrawn from consideration.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 57 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
In light of Arguments the Examiner agrees that none of the previously applied art meets the limitations of claim 57.  The Examiner further agrees that BOND reference mentioned in the advisory action does not meet the claimed limitations. 

Applicant may amend claim 57 into the independent claim.  Applicant should cancel the withdrawn claims and fix the remaining 112 issues.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 11 the applicant claims 75% of VOCs present in the feedstock.  The scope of VOCs is not clear.  At different temperatures different compounds will be volatile.   Furthermore, certain VOCs will be created from higher temperature treatment (from the breakdown of hemicellulose).  It is not clear if the VOCs present are based full on untreated feedstock or after the feedstock has been exposed to temperature.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already requires a fibrous material that is cellular.  While fibers can be produced without lignin/hemicellulose it is not clear what fibers with cell walls (that is animal cells don’t have cell walls; fungus have cell wall but there is no evidence that the applicant has support for fungus) of claim 22 would not already have cellulose.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 3, 5, 6, 16-19, 22, 24, 25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2009/0221814 PSCHORN et al., hereinafter PSCHORN.
As for claim 22, PSCHORN discloses taken lignocellulosic biomass [abstract, 0016] and treats it with additives in reactor (12) [Figure 2].  The lignocellulose and additives go into an impressafiner (18) [0029] which is a plug screw device which mixes the one or more additives, weakens the cell walls through applying shear force and removes a portion of water via line (48) [Figure 2].  Sulfur dioxide is [0021] one of the additives and is soluble in water.  The impressafiner increases the pressure [0029]; additionally, any mechanical device will cause friction and increase temperature.  After reactor (16) steam explosion occurs [0028] as the lignocellulose material is discharged to atmospheric pressure [0036, Figure 2].
As for claims 2 and 3, PSCHORN discloses lignocellulosic material [0016].
As for claim 5, PSCHORN discloses that the pulp can be made into paper or pulp.  Paper has a dryness of 90% (10% water).  Alternatively, market pulp also has a dryness of 90%.  
As for claim 6, PSCHORN uses an impressafiner which squeezes free water out of the chips and also includes water added and steam condenses.  Only solids that are dissolved in water are also squeezed out.  Therefore, it is the examiners position that the liquid product is over 50% water.  Furthermore, PSCHORN teaches substantially the same process as the instant invention and therefore substantially the same products would be expected to form.

As for claim 25, PSCHORN discloses the temperature of 110-160 degrees C or 230 degrees F-320 degrees F [0021] which falls within the claimed range.
As for claim 27, PSCHORN discloses sulfur dioxide as an additive [0021].  Sulfur dioxide has a MW of 64 g/mol which falls within the claimed range [0021].
As for claims 16-19, water is extracted in line (48) [0048] as part of the liquid.  The liquid will also comprise sulfur from the sulfur dioxide and any other components extracted from the lignocellulosic biomass include C5 sugars (hemicellulose) [0026, 0043].
As for claim 24, PSCHORN discloses that the pulp can be made into paper or pulp.  Paper has a dryness of 90% (10% water).  Alternatively, market pulp also has a dryness of 90%.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 55 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2012/0118517 LEHOUX et al., hereinafter LEHOUX.
As for claim 55, LEHOUX discloses a solids of up to 90% at the discharge (10% water) which overlaps with sufficient specificity or in the alternative makes a prima facie case of obviousness [0057].

A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30
	
Claim 55 requires all the elements of claim 22 which LEHOUX teaches.  LEHOUX discloses mixing chemicals (chemicals as per recipe) with the biomass (biomass feed) [Figure 1].  LEHOUX discloses removing a portion of the water from the biomass in screw (extruder #1) and screw (extruder #2 at process #1) [Figure 1].  The screws both apply a shear force to the material which increase their pressure and temperature [0016, 0040].  The screw elements themselves perform heating in the screw [0047].  A second portion of water is vaporized due to explosive decompression [0044] into the cyclone [Figure 1].
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2009/0221814 PSCHORN et al., hereinafter PSCHORN.
As for claim 11, it is the Examiners position that as the liquid product is made in substantially the same way it will have substantially the same amount or VOC as claimed or an obvious variant thereof.
Claim 15 is rejected under 35 U.S.C. 103 as obvious over U.S. 2009/0221814 PSCHORN et al., hereinafter PSCHORN, in view of U.S. 2011/0296748 HARRIS et al., hereinafter HARRIS.
As for claim PSCHORN does not discloses taking the exploded lignocellulose and pelletizing it.  HARRIS discloses that steam explosion can be used to make pellets which are used for fuel [0009].  At the time of the invention it would be prima facie obvious to convert the steam exploded lignocellulose of PSCHORN into pellets.  The person of ordinary skill in the art would be motivated to do so to make a green fuel product that can be sold.
Claim 23 and 55 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2009/0221814 PSCHORN et al., hereinafter PSCHORN, in view of U.S. 3,661,328 LEASK
As for claim 23, PSCHORN fails to disclose what the moisture content of the feedstock is.  LEASK in the same field of endeavor of mechanical pulping with a chemical pretreatment discloses a first socking treatment, followed by an impressafiner treatment [Figure 5].  LEASK discloses that the raw material will typically be 40-42% moisture [col. 7 lines 70-75].  LEASK discloses the use of woods as a raw material [abstract].  At the time of the invention it would be obvious to the person of ordinary skill in the art to use the raw material wood of LEASK with a moisture of 40-42% in the process of PSCHORN.  It would be obvious to substitute a known wood intended for chemi-mechanical pulping into the chemi-mechanical pulping treatment of PSCHORN.
As for claim 55, PSCHORN in view of LEASK teaches substantially the same starting material and substantially the same process.  Therefore, it would be expected that the product would be substantially the same or an obvious variant thereof.

Claim 26 is rejected under 35 U.S.C. 103 as obvious over U.S. 2009/0221814 PSCHORN et al., hereinafter PSCHORN, in view of U.S. 2008/0105392 DUGGIRALA et al., hereinafter DUGGIRALA
As for claim 26, PSCHORN discloses a treatment of lignocellulose with steam and chemicals including SO2 [Figure 2] prior to a mechanical pulping (explosive decomposition).  PSCHORN does not disclose the use of surfactants.    DUGGIRALA discloses adding surfactants during pretreatments prior to mechanical pulping [abstract].  At the time of the invention it would be obvious to the person of ordinary skill in the art to add the surfactants of DUGGIRALA to the lignocellulose of PSCHORN.  The person of ordinary skill in the art would be motivated to do so by DUGGIRALA to increase the penetration of steam and chemicals into the lignocellulose [0084].  The person of ordinary skill in the art would also expect the surfactants to soften and split the pulp and improve other properties according to DUGGIRALA [0004, 0006].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748